Citation Nr: 0913534	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mather, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility on June 19, 2006.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The statement of the case reflects that the Veteran served on 
active duty from March 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Mather, 
California, which denied payment or reimbursement of 
unauthorized medical expenses incurred on June 19, 2006, for 
treatment at a non-VA medical facility.  
 

FINDING OF FACT

The evidence establishes that the Veteran's medical treatment 
on June 19, 2006 was not for emergency services or involving 
service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on June 19, 2006, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts surrounding the 
treatment visit is not in dispute with respect to any 
material facts, and resolution of the Veteran's claim 
basically depends on the interpretation of relevant law with 
respect to whether the Veteran is entitled to payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility; and particularly as 
to whether the acute condition at the time of the visit for 
which the Veteran sought treatment, constituted a medical 
emergency.  This is a threshold requirement for entitlement 
under the relevant law as discussed below.  In sum, the 
material facts are not in dispute and the law, including the 
legal definition of emergency, is determinative of the 
conclusion in the decision below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background

The statement of the case reflects that service-connection is 
not in effect for any disabilities.  Private treatment 
records dated on June 19, 2006 show that the Veteran was seen 
at the Mercy General Hospital Emergency Department on that 
day.  

An emergency department registration report indicated that an 
emergency type account was created at 2:58 P.M. "Time to the 
room" was 3 P.M.  He was registered at 3:32 P.M.  The report 
includes a notation of "Medical Service: Emergency".  The 
Veteran's chief complaint was that he had received a bee 
sting on his little (pinky) toe of the left foot.  

An emergency nursing record for general medicine indicated 
that prior to arrival, the Veteran had used some expired 
Epipen (epinephrine) to treat this, and he also was treated 
with Benadryl.  The emergency nursing record shows that a 
registered nurse noted a triage initial time of 3 P.M.  The 
nurse noted that at that time the pain level was zero on a 
scale of zero to ten.  The nurse characterized the situation 
as emergent (as opposed to other potential descriptions of 
resuscitations, urgent, delayed, or minor-urgent).  The 
record indicated that complaints did not include potentially 
relevant symptoms of high blood pressure, shortness of 
breath, chest pain, nausea, vomiting, diarrhea, or headache

An emergency physician record for skin rash/insect 
bite/abscess shows that a physician saw the Veteran at 3:25 
P.M.  The Veteran reported receiving a bee sting at 2 P.M.  
The Veteran indicated that he had blacked out in the past 
after a bee sting, most recently in 2004.  The Veteran 
reported that he removed the stinger from his toe, and 
treated with expired Epipen.  He reported that he blacked 
out.  He reported that the symptoms were gone now.  He 
reported that he had had shortness of breath before he 
blacked out, and had had burning of his foot.  On review of 
symptoms the Veteran had shortness of breath, otherwise all 
systems were negative.  After examination, the report 
contains a clinical impression of acute allergic reaction.  
The disposition, at 3:40 P.M., was to send the Veteran home.  

Mercy General Hospital records show that the Veteran was 
discharged to home at 4 P.M.  The pain level at discharge was 
rated as zero on a scale of zero to ten. 

An "Unauthorized Claims (Millennium Bill) Routing Sheet" 
dated in January 2007 shows that the Veteran did not have any 
service connected disabilities, and that he had been seen in 
the last 24 months by a substance abuse counselor.  

This report shows that on utilization review of the 
background surrounding this case, a VA registered nurse made 
the following determinations.  The treatment was not for 
emergency conditions; the treatment was urgent and the 
Veteran was brought in by ambulance.  VA was not contacted by 
the private facility.  Services were available at VA.  There 
was no discussion with a physician advisor, and the Veteran 
was not admitted for a service connected or adjunct 
condition.  The nurse disapproved the request on the basis 
that the care was for an urgent, not emergent condition, and 
that VA medical care was available.

III.  Analysis

The Veteran claims entitlement to payment or reimbursement of 
unauthorized medical expenses incurred for treatment at a 
non-VA medical facility on June 19, 2006.  

In his substantive appeal, VA Form 9, the Veteran stated the 
following contentions in asserting entitlement.  At the time 
of the incident necessitating the treatment, his wife had 
called the advice nurse and explained that for two to three 
weeks prior to the day of the subject treatment he had been 
violently ill, including symptoms of vomiting, dizziness, and 
loss of weight-from 160 pounds to 112 pounds.  The Veteran 
stated that he fell on the floor unconscious and his wife 
could not pick him up or wake him.  He did not have transport 
to the VA medical facility (Mather), and desperately needed 
an ambulance.  The ambulance would not go to Mather.  He 
therefore had no choice but to go to the Emergency Department 
at Mercy General Hospital in Sacramento.  He stated that he 
was given clearance, and spent six days there and was 
released one to two days later, and then was admitted at the 
VA Mather Hospital.

Emergency Physicians Medical Group (EMPMG) has submitted this 
claim on behalf of the Veteran in order to obtain payment in 
lieu of reimbursing the Veteran, for the reasonable value of 
emergency treatment furnished the Veteran in the non-VA 
facility, Mercy General Hospital.  Under 38 U.S.C.A. § 1725, 
VA may reimburse a veteran for reasonable value of emergency 
treatment furnished in a non-VA facility, or in lieu of that, 
make payment directly to a hospital or other health care 
provider that furnished such treatment on behalf of the 
Veteran, if other requirements discussed below are met.  
38 U.S.C.A. § 1725 (West 2002).
 
There is no real dispute of the facts material to the 
determination of this case, even though part of the Veteran's 
statement contained in his VA form 9 does not comport with 
some other evidence of record.  Any discrepancies, however, 
are not material to the determination to be made.  
Nonetheless, the hospital treatment records of June 19, 2006 
show that, contrary to his statement, the Veteran's weight at 
that time was 150 pounds, not 112 pounds; that he reported no 
problems involving vomiting; and that he stayed at the 
hospital from 2:58 P.M to 4:00 P.M., approximately only one 
hour. 

In the September 2006 notice of disagreement, an officer of 
the provider, EPMG, essentially argued that the presenting 
symptoms of the Veteran's condition met the "prudent 
layperson" definition of an emergency. 

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: 

(a) treatment was for (1) an adjudicated service-
connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any 
disability of a veteran who is permanently and totally 
disabled as a result of a service-connected disability; 
(4) for any illness, injury or dental disability in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  
See 38 

U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital. See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

As reflected in the factual background above, the record 
shows that the Veteran does not meet the criteria listed 
above.  The record reflects that service connection is not in 
effect for any disability and there is no indication that the 
Veteran claims any service-connected disability.  Thus, the 
Veteran's treatment was not for a service-connected 
disability or a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability.  Furthermore, with no service-connected 
disability, the Veteran could not be considered permanently 
and totally disabled as a result of service-connected 
disability.  

Also, the Veteran does not claim, and the claims file does 
not reflect, that he was participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  The record reflects that 
VA medical review indicated that the services provided at the 
non-VA facility was considered to be non-emergent and that 
the service was available at a VA facility.  

There is no indication that the medical treatment the Veteran 
received was for a medical emergency such that a VA facility 
was not feasibly available.  See Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (defining a medical emergency as a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).  Review of the 
record does not indicate that any attempt to use VA 
facilities beforehand or to obtain prior VA authorization for 
the services required would have been unreasonable, unsound, 
unwise, or not practicable.

Thus, based on the foregoing, the Veteran is not eligible for 
medical expense reimbursement under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177.  The Veteran's claim has been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002).  
See also 38 C.F.R. §§ 17.1000-1008 (2008), as amended by 68 
Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 2003).  

Under that statute-which also provides general authority for 
the reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if all of the nine 
separate prerequisites set forth in 38 C.F.R. § 17.1002 are 
met.  The following subsections of the nine are most relevant 
to, and determinative of this case:

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center).

38 C.F.R. § 17.1002 (b), (c).

Thus, the first question to consider is whether the non-VA 
hospital care was rendered in a medical emergency of such 
nature that delay would have been hazardous to the Veteran's 
life or health.

When the Veteran presented at the Mercy General Hospital 
Emergency Department on June 19, 2006, he complained of 
having received a bee sting on the little toe of left foot.  
He apparently had a pre-existing bee sting allergy condition, 
evidenced by the record including his use of the expired 
Epipen at the time of the sting prior to arriving for 
treatment.  

At the time he presented at the hospital, the Veteran 
reported that the pain level was zero on a scale of zero to 
ten.  Although the Veteran reported he had blacked out after 
the sting and prior to arriving for treatment, at the time of 
presentation, he reported no significant symptoms.  When the 
Veteran was seen by the physician about one-half hour after 
arriving for treatment, the veteran did report that he had 
had shortness of breath before he blacked out after the bee 
sting, however, he presently reported that his symptoms were 
"gone now."  

Nonetheless, at the time of presentation at the hospital, the 
Veteran manifested no significant symptoms, and he left the 
hospital about one hour after arriving.  There is no evidence 
that the Veteran's transport by ambulance was necessitated by 
an emergent situation or one that a prudent layman would find 
to be emergent.   

There is no evidence that the Veteran or his wife contacted 
VA prior to going the private hospital, nor does the medical 
evidence of record reflect that his condition constituted a 
medical emergency meeting criteria of 38 C.F.R. § 17.1002(b).  
Although the Veteran may have lost consciousness at the time 
of the bee sting, the condition at the time he sought 
treatment was not of such nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  

The providers observed no significant symptoms.  There was no 
acute distress or respiratory distress, the Veteran was alert 
and oriented, and no significant abnormality was noted.  The 
Veteran was discharged in approximately one hour after 
arriving.

In the absence of evidence that the expense of the private 
hospital care were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and as all the criteria must be met in order to 
establish entitlement to payment or reimbursement of medical 
expenses under the statute, the Board need not discuss 
further the criterion of whether a VA or other Federal 
facility was feasibly available.  Nonetheless, there is no 
evidence that a VA or other Federal facility was not feasibly 
available. 

To the extent that the Veteran, or other lay persons such as 
administrative staff of EPMG, assert that the Veteran's visit 
on appeal constituted a medical emergency, such lay opinion 
would not be competent evidence on the matter.  A lay person 
is only qualified to report evidence which is capable of lay 
observation; and not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a)(1)-(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, without more, such opinion cannot be 
considered competent evidence to support the Veteran's claim.

Accordingly, there is no factual basis to establish 
entitlement to payment or reimbursement of the previously 
unauthorized expenses for private medical care at Mercy 
General Hospital Emergency Department on June 19, 2006 under 
the governing legal authority.  As such, the claim on appeal 
must be denied.  The preponderance of the evidence is against 
the claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

 
ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at Mercy 
General Hospital Emergency Department on June 19, 2006, is 
denied.

 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


